 

Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of November 10, 2020 and is entered into by and among
ACCO Brands Corporation, a Delaware corporation (“Holdings”), ACCO Brands
Australia Holding Pty. Ltd. (the “Australian Borrower”), Bank of America, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”), Swing
Line Lender and L/C Issuer, Lenders constituting at least the Required Lenders
(the “Required Lenders”, and each, a “Required Lender”) and the Guarantors
listed on the signature pages hereto, and is made with reference to that certain
Third Amended and Restated Credit Agreement (as amended by the First Amendment
to Third Amended and Restated Credit Agreement, dated as of July 26, 2018, the
Second Amendment to Third Amended and Restated Credit Agreement, dated as of May
23, 2019 and the Third Amendment to the Third Amended and Restated Credit
Agreement, dated as of May 1, 2020, and as further amended, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”, and as amended by the Amendment, the “Amended Credit
Agreement”), dated as of January 27, 2017, by and among Holdings, certain
Subsidiaries of Holdings from time to time party thereto, the lenders from time
to time party thereto and the Administrative Agent. Unless otherwise stated,
capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Amended Credit Agreement.

 

RECITALS

 

WHEREAS, the Loan Parties party hereto desire to, and, subject to the terms and
conditions contained herein, the Loan Parties, the Required Lenders, the
Administrative Agent, the Swing Line Lender and the L/C Issuer have agreed to,
amend the Credit Agreement to make certain changes, including to the definition
of “Applicable Rate” and to the covenants contained in Article 7;

 

WHEREAS, pursuant to and in accordance with Section 11.01(a) of the Credit
Agreement, the Required Lenders and the other parties hereto have agreed to
amend the Credit Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I. AMENDMENTS TO LOAN DOCUMENTS.

 

(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition in appropriate alphabetical order:

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

 

“LIBOR Replacement Date” has the meaning specified in Section 3.03(b).

 





 

 

“Pioneer Acquisition” means the acquisition by Holdings, directly or indirectly
through one or more of its wholly-owned Subsidiaries, of 100% of the Equity
Interests of the company that owns the consumer products division of Bensussen,
Deutsche & Associates, LLC pertaining to the manufacturing and/or selling of
consumer electronics and video gaming accessories under certain brands,
including, without limitation, the POWER A, Lucid Sound, and Fusion brands.

 

“Pre-Adjustment Successor Rate” has the meaning specified in Section 3.03(b).

 

“Related Adjustment” means, in determining any LIBOR Successor Rate, the first
relevant available alternative set forth in the order below that can be
determined by the Administrative Agent applicable to such LIBOR Successor Rate:

 

(A)the spread adjustment, or method for calculating or determining such spread
adjustment, that has been selected or recommended by the Relevant Governmental
Body for the relevant Pre-Adjustment Successor Rate (taking into account the
interest period, interest payment date or payment period for interest calculated
and/or tenor thereto) and which adjustment or method (x) is published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion or (y) solely with respect to Term SOFR, if not
currently published, which was previously so recommended for Term SOFR and
published on an information service acceptable to the Administrative Agent; or

 

(B)the spread adjustment that would apply (or has previously been applied) to
the fallback rate for a derivative transaction referencing the ISDA Definitions
(taking into account the interest period, interest payment date or payment
period for interest calculated and/or tenor thereto).

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“SOFR” with respect to any Business Day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) at approximately
8:00 a.m. (New York City time) on the immediately succeeding Business Day and,
in each case, that has been selected or recommended by the Relevant Governmental
Body.

 



-2-

 

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

(b)           Section 1.01 of the Credit Agreement is hereby amended by amending
and restating the following definitions as follows:

 

““Applicable Rate” means in respect of any of the Term A Facilities and the
Revolving Credit Facility, (i) from the date of consummation of the Pioneer
Acquisition to the date following the date of consummation of the Pioneer
Acquisition on which a Compliance Certificate is delivered pursuant to
Section 6.02(a) in respect of the fiscal quarter ended March 31, 2021, which
Compliance Certificate shall give pro forma effect to the incurrence of
Indebtedness under the Facilities, 2.50% per annum for Eurodollar Rate Loans,
Australian BBSR Rate Loans, Canadian BA Rate Loans, Daily LIBOR Loans,
Australian Base Rate Loans and Letter of Credit Fees (for financial Letters of
Credit), 1.50% per annum for Base Rate Loans, 0.55% per annum for Letter of
Credit Fees (for commercial Letters of Credit) and 1.250% per annum for Letter
of Credit Fees (for performance Letters of Credit) and (ii) thereafter, the
applicable percentage set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing
Level  Consolidated
Leverage
Ratio  Eurodollar
Rate /
Australian
BBSR Rate
/Canadian BA
Rate / Daily
LIBOR /
Australian
Base Rate /
Letter of
Credit Fees
(financial)   Base
Rate   Letter of
Credit Fees
(commercial)   Letter of
Credit Fees
(performance)  1  > 4.25 to 1.00   2.75%   1.75%   0.60%   1.375% 2  ≤ 4.25 to
1.00 and > 4.00 to 1.00   2.50%   1.50%   0.55%   1.250% 3  ≤ 4.00 to 1.00 and >
3.50 to 1.00   2.25%   1.25%   0.50%   1.125% 4  ≤ 3.50 to 1.00 and > 3.25 to
1.00   2.00%   1.00%   0.45%   1.000% 5  ≤ 3.25 to 1.00 and > 3.00 to 1.00 
 1.75%   0.75%   0.40%   0.875% 6  ≤ 3.00 to 1.00 and > 2.00 to 1.00   1.50% 
 0.50%   0.30%   0.750% 7  ≤ 2.00 to 1.00   1.25%   0.25%   0.25%   0.625%

 



-3-

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).”

 

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.”

 

““Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).”

 

““LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters
(including, for the avoidance of doubt, the definition of Business Day, timing
of borrowing requests or prepayment, conversion or continuation notices and
length of lookback periods) as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement and any other Loan
Document).”

 



-4-

 

 

““Scheduled Unavailability Date” has the meaning specified in Section 3.03(b).

 

““Write-Down and Conversion Powers” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.”

 

(c)           Section 1.01 of the Credit Agreement is hereby amended by amending
and restating clause (ii) of the definition of “Permitted Acquisition” in its
entirety to read as follows:

 

“(ii)     the acquired entity, assets or operations shall be in a substantially
similar line of business as Holdings and its Subsidiaries, or a line of business
reasonably related thereto or is otherwise strategically beneficial to the
business of Holdings and its Subsidiaries;”

 

(d)           Section 1.01 of the Credit Agreement is hereby amended by amending
and restating clause (iv) of the definition of “Permitted Acquisition” in its
entirety to read as follows:

 

“(iv)    at the time of and immediately after giving effect to any such proposed
acquisition Holdings shall be in compliance with (1) prior to October 1, 2022,
with respect to any proposed acquisition with an aggregate purchase price in
excess of $50,000,000 (x) other than with respect to the Pioneer Acquisition, a
Consolidated Leverage Ratio of Holdings not to exceed 3.50:1.00 on a pro forma
basis and (y) with respect to the Pioneer Acquisition, the Consolidated Leverage
Ratio of Holdings shall not exceed 4.50:1.00 on a pro forma basis and (2) from
and after October 1, 2022, the financial covenant set forth in Section 7.11(a)
on a pro forma basis; provided that, for purposes of determining pro forma
compliance with Section 7.11(a), each applicable Maximum Consolidated Leverage
Ratio set forth in Section 7.11(a) shall be deemed for purposes of this
clause (iv) to be 0.25:1.00 less than the ratio actually set forth for such
period in Section 7.11(a) (including after giving effect to any adjustment
pursuant to the proviso contained in Section 7.11(a) to the extent applicable);
provided, further, for the avoidance of doubt, it is agreed that this clause
(iv) shall not apply to any proposed acquisition with an aggregate purchase
price of $50,000,000 or less prior to October 1, 2022;”

 

(e)        Section 3.03 of the Credit Agreement is hereby amended by amending
and restating clause (b) in its entirety as follows:

 

“(b)      Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined, that:

 



-5-

 

 

(i)         adequate and reasonable means do not exist for ascertaining LIBOR
for any Interest Period hereunder or any other tenors of LIBOR, including,
without limitation, because the LIBOR Screen Rate is not available or published
on a current basis and such circumstances are unlikely to be temporary; or

 

(ii)       the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent or such
administrator has made a public statement identifying a specific date after
which LIBOR or the LIBOR Screen Rate shall no longer be made available, or used
for determining the interest rate of loans, provided that, at the time of such
statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”); or

 

(iii)      the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over such administrator has made a public
statement announcing that all Interest Periods and other tenors of LIBOR are no
longer representative; or

 

(iv)      syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, in the case of clauses (i)-(iii) above, on a date and time determined by
the Administrative Agent (any such date, the “LIBOR Replacement Date”), which
date shall be at the end of an Interest Period or on the relevant interest
payment date, as applicable, for interest calculated and shall occur reasonably
promptly upon the occurrence of any of the events or circumstances under clauses
(i), (ii) or (iii) above and, solely with respect to clause (ii) above, no later
than the Scheduled Unavailability Date, LIBOR will be replaced hereunder and
under any Loan Document with, subject to the proviso below, the first available
alternative set forth in the order below for any payment period for interest
calculated that can be determined by the Administrative Agent, in each case,
without any amendment to, or further action or consent of any other party to,
this Agreement or any other Loan Document (the “LIBOR Successor Rate”; and any
such rate before giving effect to the Related Adjustment, the “Pre-Adjustment
Successor Rate”):

 

(x)       Term SOFR plus the Related Adjustment; and

 

(y)        SOFR plus the Related Adjustment;

 

and in the case of clause (iv) above, the Borrower and Administrative Agent may
amend this Agreement solely for the purpose of replacing LIBOR under this
Agreement and under any other Loan Document in accordance with the definition of
“LIBOR Successor Rate” and such amendment will become effective at 5:00 p.m., on
the fifth Business Day after the Administrative Agent shall have notified all
Lenders and the Borrower of the occurrence of the circumstances described in
clause (iv) above unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders object to the implementation of a LIBOR Successor Rate pursuant
to such clause;

 

provided that, if the Administrative Agent determines that Term SOFR has become
available, is administratively feasible for the Administrative Agent and would
have been identified as the Pre-Adjustment Successor Rate in accordance with the
foregoing if it had been so available at the time that the LIBOR Successor Rate
then in effect was so identified, and the Administrative Agent notifies the
Borrower and each Lender of such availability, then from and after the beginning
of the Interest Period, relevant interest payment date or payment period for
interest calculated, in each case, commencing no less than thirty (30) days
after the date of such notice, the Pre-Adjustment Successor Rate shall be Term
SOFR and the LIBOR Successor Rate shall be Term SOFR plus the relevant Related
Adjustment.

 



-6-

 

 

The Administrative Agent will promptly (in one or more notices) notify the
Borrower and each Lender of (x) any occurrence of any of the events, periods or
circumstances under clauses (i) through (iii) above, (y) a LIBOR Replacement
Date and (z) the LIBOR Successor Rate.

 

Any LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

Notwithstanding anything else herein, (i) if at any time any LIBOR Successor
Rate for any Loan denominated in Dollars as so determined would otherwise be
less than 1.00%, the LIBOR Successor Rate will be deemed to be 1.00% for such
Loan denominated in Dollars, and (ii) in no event will any LIBOR Successor Rate
for any Loan denominated in an Alternative Currency be less than zero percent,
in each case, for the purposes of this Agreement and the other Loan Documents.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Borrower and
the Lenders reasonably promptly after such amendment becomes effective.

 

If the events or circumstances of the type described in 3.03(c)(i)-(iii) have
occurred with respect to the LIBOR Successor Rate then in effect, then the
successor rate thereto shall be determined in accordance with the definition of
“LIBOR Successor Rate.”

 

(f)         Section 3.03 of the Credit Agreement is hereby amended by adding new
clauses (c) and (d) as follows:

 

“(c)      Notwithstanding anything to the contrary herein, (i) after any such
determination by the Administrative Agent or receipt by the Administrative Agent
of any such notice described under Section 3.03(b)(i)-(iii), as applicable, if
the Administrative Agent determines that none of the LIBOR Successor Rates is
available on or prior to the LIBOR Replacement Date, (ii) if the events or
circumstances described in Section 3.03(b)(iv) have occurred but none of the
LIBOR Successor Rates is available, or (iii) if the events or circumstances of
the type described in Section 3.03(b)(i)-(iii) have occurred with respect to the
LIBOR Successor Rate then in effect and the Administrative Agent determines that
none of the LIBOR Successor Rates is available, then in each case, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR or any then current LIBOR Successor Rate in
accordance with this Section 3.03 at the end of any Interest Period, relevant
interest payment date or payment period for interest calculated, as applicable,
with another alternate benchmark rate reasonably acceptable to the
Administrative Agent and the Borrowers giving due consideration to any evolving
or then existing convention for similar U.S. dollar denominated syndicated
credit facilities for such alternative benchmarks and, in each case, including
any Related Adjustments and any other mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated. For
the avoidance of doubt, any such proposed rate and adjustments shall constitute
a LIBOR Successor Rate. Any such amendment shall become effective at 5:00 p.m.
on the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders object to such amendment.

 



-7-

 

 

(d)        If, at the end of any Interest Period, relevant interest payment date
or payment period for interest calculated, no LIBOR Successor Rate has been
determined in accordance with clauses (b) or (c) of this Section 3.03 and the
circumstances under clauses (b)(i) or (b)(iii) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans, Interest Periods, interest
payment dates or payment periods), and (y) the Eurodollar Rate component shall
no longer be utilized in determining the Base Rate, until the LIBOR Successor
Rate has been determined in accordance with clauses (b) or (c). Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans, Interest Periods, interest payment dates or
payment periods) or, failing that, will be deemed to have converted such request
into a request for a Borrowing of Base Rate Loans (subject to the foregoing
clause (y)) in the amount specified therein.”

 

(g)        Section 2.05(b) of the Credit Agreement is hereby amended by amending
and restating clause (ii) in its entirety to read as follows:

 

“(ii)        In the event that at the end of any Business Day (other than, with
respect to the proceeds of Revolving Loans and Swing Line Loans borrowed during
the ten (10) Business Days immediately prior to date of the Pioneer Acquisition
in order to fund the Pioneer Acquisition, the ten (10) Business Days immediately
prior to the date of the Pioneer Acquisition), Revolving Credit Loans or Swing
Line Loans are outstanding and the aggregate amount of cash and Cash Equivalents
of the Loan Parties are in excess of $100,000,000 (such date, the “Anti-Cash
Hoarding Prepayment Trigger Date”, and the amount of cash and Cash Equivalents
exceeding $100,000,000 on such date, the “Anti-Cash Hoarding Prepayment
Amount”), no later than two (2) Business Days after the Anti-Cash Hoarding
Prepayment Trigger Date, the Revolving Credit Borrowers shall, notwithstanding
Section 2.05(b)(vii), prepay first, Swing Line Loans and second, Revolving
Credit Loans, in an aggregate principal amount equal to the lesser of (i) the
Anti-Cash Hoarding Prepayment Amount and (ii) the amount of Revolving Credit
Loans and Swing Line Loans outstanding on such date.”

 

(h)        Section 7.03 of the Credit Agreement is hereby amended by adding
clause (v) as set forth below:

 

“(v)      Indebtedness consisting of a guarantee by Holdings of any purchaser
obligations arising from the Pioneer Acquisition.”

 

(i)         Section 7.11 of the Credit Agreement is hereby amended by amending
and restating clause (a) in its entirety to read as follows:

 



-8-

 

 

“(a)      Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of Holdings (i) for the fiscal quarter ending
December 31, 2020 to be greater than 4.75:1.00, (ii) for the fiscal quarters
ending March 31, 2021 and June 30, 2021 to be greater than 5.25:1.00, (iii) for
the fiscal quarter ending September 30, 2021, to be greater than 4.75:1.00, (iv)
for the fiscal quarters ending December 31, 2021, March 31, 2022 and June 30,
2022, to be greater than 4.25:1.00 and (iv) for the fiscal quarter ending
September 30, 2022 and each fiscal quarter thereafter, to be greater than
3.75:1.00 (the “Maximum Consolidated Leverage Ratio”); provided that, commencing
with the fiscal quarter ending September 30, 2022, following the consummation of
a Material Acquisition and as of the end of the fiscal quarter in which such
Material Acquisition occurred and as of the end of the three fiscal quarters
thereafter, the level above shall be increased by 0.50:1.00, it being understood
and agreed that the Acquisition is a Material Acquisition and therefore such
increase shall be in effect as of the end of each of the first four fiscal
quarters following the Third Restatement Date; provided that no more than one
such increase shall be in effect at any time.

 

(j)            Section 11.27 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“Section 11.27 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an Affected Financial Institution;
and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)        a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.”

 

SECTION II. CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective as of the date hereof (other than with
respect to the definition of “Applicable Rate” set forth in Section 1(b), and
other than with respect to Section 1(d) (but excluding clause (iv)(1)(y) set
forth therein) and Section 1(i) above, which shall only become effective on
consummation of the Pioneer Acquisition) only upon the satisfaction of all of
the following conditions precedent (the date of satisfaction of such conditions
being referred to herein as the “Amendment Effective Date”):

 



-9-

 

 

(a)           This Amendment shall have been duly executed by Holdings, the
Borrowers, each other Loan Party, the Administrative Agent, the Required
Lenders, the Swing Line Lender, the L/C Issuer and, in each case, duly executed
counterparts thereof shall have been delivered to the Administrative Agent.

 

(b)           The Administrative Agent shall have received the following, each
of which shall be originals, facsimiles or “pdf” or similar electronic format
(in each such case, followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party and
each in form and substance reasonably satisfactory to the Administrative Agent
and its legal counsel:

 

(i)          a certificate of a Responsible Officer of each Loan Party
certifying as to the Organization Documents thereof together with copies of the
Organization Documents of such Loan Party annexed thereto;

 

(ii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Amendment, the Amended
Credit Agreement and the other Loan Documents to which such Loan Party is a
party;

 

(iii)      a certificate attesting to the Solvency of Holdings and its
Subsidiaries (taken as a whole) on the Amendment Effective Date from the chief
financial officer of Holdings; and

 

(iv)       a certificate attesting to compliance with clauses (e), (f), (g) and
(h) of this Section II on the Amendment Effective Date from a Responsible
Officer of Holdings.

 

(c)           The Administrative Agent shall have received from Holdings payment
in immediately available funds of (x) all accrued costs, fees and expenses
(including reasonable fees, expenses and other charges of counsel) owing to the
Administrative Agent pursuant to pursuant to Section 11.04 of the Credit
Agreement and Section 11.04 of the Amended Credit Agreement, as applicable, in
connection with this Amendment, (y) for the account of each Lender that submits
to the Administrative Agent its written consent to the Amendment prior to 5:00
p.m. (New York City time) on November 4, 2020, an amendment fee equal to 0.075%
of the U.S. Dollar Equivalent of the stated principal amount of such Existing
Lender’s loans and commitments under the Facilities consented in favor of the
Amendment and (z) all other compensation required to be paid on or prior to the
Amendment Effective Date to the Administrative Agent and its Affiliates pursuant
to that certain Fee Letter, dated as of October 26, 2020, by and among Holdings
and BofA Securities, Inc, in each case, payable in U.S. Dollars to such Person
under this Amendment and the Amended Credit Agreement.

 

(d)           (i) The Administrative Agent and the Lenders shall have received
at least one (1) day prior to the Amendment Effective Date all documentation and
other information reasonably requested in writing by them at least two (2) days
prior to the Amendment Effective Date in order to allow the Administrative Agent
and the Lenders to comply with applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

 

(ii) At least two (2) Business Days prior to the Amendment Effective Date, any
Borrower that qualifies as a “legal entity customer” under 31 C.F.R. § 1010.230
shall deliver, to each Lender that so requests, a certification regarding
beneficial ownership required by 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Certification”) in relation to such Borrower.

 



-10-

 

 

(e)           The representations and warranties contained in Article 5 of the
Amended Credit Agreement shall be true and correct in all material respects,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true and correct in all material
respects on and as of such earlier date; provided that any such representations
and warranties that is qualified as to “materiality”, “Material Adverse Effect”
or similar language shall be true and correct (after giving effect to any
qualification therein) in all respects.

 

(f)            There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of the Administrative Agent, singly or
in the aggregate, materially impairs this Amendment or any of the other
transactions contemplated by the Loan Documents, or that could reasonably be
expected to have a Material Adverse Effect.

 

(g)           There has been no change, occurrence or development since December
31, 2019 that could reasonably be expected to have a Material Adverse Effect.

 

(h)           No Default or Event of Default exists or shall exist or be
continuing prior to or immediately after giving effect to this Amendment.

 

Notwithstanding anything herein to the contrary, for purposes of determining
compliance with the conditions specified in this Section II, each Required
Lender shall be deemed satisfied with each received document and each other
matter required to be reasonably satisfactory to such Required Lender unless,
prior to the Amendment Effective Date, the Administrative Agent receives notice
from such Required Lender specifying such Required Lender’s objections.

 

For the avoidance of doubt, the amendment to the definition of “Applicable Rate”
set forth in Section 1(b), and the amendments set forth in Section 1(d) (but
excluding clause (iv)(1)(y) set forth therein) and 1(i) hereof shall only become
effective upon consummation of the Pioneer Acquisition.

 

SECTION III. REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent, and each of the Required Lenders to
enter into this Amendment and to amend the Credit Agreement in the manner
provided herein, each Loan Party represents and warrants on and as of the
Amendment Effective Date to each of the Administrative Agent, the L/C Issuers,
the Swing Line Lender and each of the Required Lenders as follows:

 

3.1Existence, Qualification and Power. Each Loan Party (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization and (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to execute and deliver this Amendment and perform its
obligations under, this Amendment, the Amended Credit Agreement and the other
Loan Documents, as applicable.

 

3.2Authorization; No Contravention. The execution and delivery of this Amendment
and performance by each Loan Party of this Amendment and the Amended Credit
Agreement has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Material Contract to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 



-11-

 

 

3.3Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required, except as
have been obtained or made and are in full force and effect, in connection with
the execution, delivery or performance by, or enforcement against, any Loan
Party of this Amendment, the Amended Credit Agreement or any other Loan Document
to which such Loan Party is a party.

 

3.4Binding Effect. This Amendment has been duly executed and delivered by each
of the Loan Parties party thereto. Each of this Amendment and the Amended Credit
Agreement constitute a legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

3.5Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Article 5 of the Amended Credit
Agreement are and will be true and correct in all material respects on and as of
the Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date; provided that any such
representations and warranties that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects.

 

3.6Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.

 

3.7Beneficial Ownership. As of the Amendment Effective Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

 

SECTION IV. POST-CLOSING CONDITION

 

The Borrower shall promptly provide written notice to the Administrative Agent
of consummation of the Pioneer Acquisition upon consummation thereof.

 

SECTION V. ACKNOWLEDGMENT AND CONSENT; REAFFIRMATION

 

Each Loan Party hereby confirms its pledges, grants of security interests and
other obligations, as applicable, under and subject to the terms of each of the
Loan Documents, including, without limitation, under each of the Pledge
Agreements and the other Foreign Collateral Documents, to which it is party, and
agrees that, notwithstanding the effectiveness of this Amendment or any of the
transactions contemplated thereby or by the Amended Credit Agreement, such
pledges, grants of security interests and other obligations, and the terms of
each of the Loan Documents, including, without limitation, under each of the
Pledge Agreements and the other Foreign Collateral Documents, to which it is a
party, as supplemented, amended, amended and restated or otherwise modified in
connection with this Amendment, the Amended Credit Agreement and the
transactions contemplated hereby, are not impaired or affected in any manner
whatsoever and shall continue to be in full force and effect and shall continue
to secure all the Obligations.

 



-12-

 

 

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Amended Credit Agreement, the Collateral Documents to which it is a
party, the U.S. Obligations Guaranty, the Foreign Obligations Guaranty and this
Amendment and consents to the amendment of the Credit Agreement and the other
Loan Documents effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Loan Document, including each of the Pledge Agreements and
the other Foreign Collateral Documents, to which it is a party or otherwise
bound and all Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, to the fullest extent possible in accordance with
such Loan Documents the payment and performance of all “Obligations” and any
other obligations under each such Loan Document, including each of the Pledge
Agreements and the other Foreign Collateral Documents, to which it is a party
(in each case, as such terms are defined in the applicable Loan Document as the
same may be amended as contemplated hereby).

 

Each Guarantor acknowledges and agrees that each of the Loan Documents,
including each of the Pledge Agreements and the other Foreign Collateral
Documents, as the same may be amended as contemplated hereby to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment.

 

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement and the other Loan Documents to which it is
not a party effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment, the Amended Credit Agreement or any other Loan
Document shall be deemed to require the consent of such Guarantor to any future
amendments to the Amended Credit Agreement.

 

SECTION VI. MISCELLANEOUS

 

6.1Reference to and Effect on the Credit Agreement and the Other Loan Documents.

 

(i) On and after the Amendment Effective Date, each reference in the Amended
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Credit Agreement.

 

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain unchanged and in full force and effect and
are hereby ratified and confirmed.

 

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Amended Credit Agreement or
any of the other Loan Documents.

 

6.2Headings. Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Amendment or any other Loan Document.

 

6.3Loan Document. This Amendment shall constitute a “Loan Document” under the
terms of the Amended Credit Agreement.

 



-13-

 

 

6.4Applicable Law; Miscellaneous. THIS AMENDMENT AND ALL CLAIMS OR CAUSES OF
ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE
OUT OF OR RELATE IN ANY WAY HERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE
HEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NEW YORK. The provisions of Section 11.14 and
Section 11.15 of the Amended Credit Agreement are incorporated by reference
herein and made a part hereof.

 

6.5Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Amendment shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

6.6Further Assurances. Each of the Loan Parties shall execute and deliver such
additional documents and take such additional actions as may be reasonably
requested by the Administrative Agent to effectuate the purposes of this
Amendment.

 

6.7No Novation. Each of the parties hereto acknowledges and agrees that the
terms of this Amendment do not constitute a novation but, rather, an amendment
of the terms of a pre-existing Indebtedness and related agreement, as evidenced
by this Amendment.

 

[Remainder of this page intentionally left blank.]

 



-14-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

HOLDINGS AND U.S. BORROWER:  ACCO BRANDS CORPORATION          By:  /s/Neal V.
Fenwick       Name: Neal V. Fenwick       Title: Executive Vice President and
Chief Financial Officer

 

AUSTRALIAN BORROWER:

 

Executed by ACCO BRANDS AUSTRALIA

HOLDING PTY. LTD. in accordance with

Section 127 of the Corporations Act 2001

 

  /s/ Neal V. Fenwick   /s/ Pamela R. Schneider           Signature of director
  Signature of director             Name: Neal V. Fenwick, a Responsible Officer
for the above-referenced company   Name: Pamela R. Schneider, a Responsible
Officer for the above-referenced company

 

[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]

 





 

 

GUARANTORS: ACCO BRANDS CORPORATION       By: /s/Neal V. Fenwick     Name: Neal
V. Fenwick     Title: Executive Vice President and Chief Financial Officer      
ACCO BRANDS USA LLC       By: /s/Neal V. Fenwick     Name: Neal V. Fenwick    
Title: Executive Vice President and Chief Financial Officer       GENERAL
BINDING LLC       By: /s/Neal V. Fenwick     Name: Neal V. Fenwick     Title:
Vice President       ACCO BRANDS INTERNATIONAL, INC.       By: /s/Neal V.
Fenwick     Name: Neal V. Fenwick     Title: Vice President       ACCO EUROPE
FINANCE HOLDINGS, LLC       By: /s/Neal V. Fenwick     Name: Neal V. Fenwick    
Title: Vice President

 

[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]

 





 

 

  ACCO EUROPE INTERNATIONAL HOLDINGS, LLC       By: /s/Neal V. Fenwick     Name:
Neal V. Fenwick     Title: Vice President         GBC INTERNATIONAL, INC.      
By: /s/Neal V. Fenwick     Name: Neal V. Fenwick     Title: Vice President and
Treasurer       ACCO INTERNATIONAL HOLDINGS, INC.       By: /s/Neal V. Fenwick  
  Name: Neal V. Fenwick     Title: Vice President       NESCHEN GBC GRAPHIC
FILMS, LLC       By: /s/Neal V. Fenwick     Name: Neal V. Fenwick     Title:
Supervisory Director       ESSELTE U.S. FV, LLC       By: /s/Neal V. Fenwick    
Name: Neal V. Fenwick     Title: Vice President and Treasurer       ESSELTE
EUROPEAN HOLDINGS LLC       By: /s/Neal V. Fenwick     Name: Neal V. Fenwick    
Title: Vice President and Treasurer

 

[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]

 





 

 

  ESSELTE LLC       By: /s/Neal V. Fenwick     Name: Neal V. Fenwick     Title:
Vice President and Treasurer       ESSELTE HOLDINGS LLC       By: /s/Neal V.
Fenwick     Name: Neal V. Fenwick     Title: Vice President and Treasurer

 

[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]

 





 

 

  ACCO BRANDS AUSTRALIA HOLDING PTY. LTD.           /s/ Neal V. Fenwick    
Signature of director               Name:

Neal V. Fenwick, a Responsible Officer for the above-referenced company

          /s/ Pamela R. Schneider     Signature of director             Name:
Pamela R. Schneider, a Responsible Officer for the above-referenced company    
    ACCO BRANDS AUSTRALIA PTY. LTD.           /s/ Neal V. Fenwick     Signature
of director             Name: Neal V. Fenwick, a Responsible Officer for the
above-referenced company           /s/ Pamela R. Schneider     Signature of
director             Name:  

Pamela R. Schneider, a Responsible Officer for the above-referenced company

 

[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]

 





 

 

  BANK OF AMERICA, N.A.,   as Administrative Agent, Swing Line Lender,   L/C
Issuer and a Lender         By: /s/Jonathan M. Phillips     Senior Vice
President

 

[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]

 





 

 

  Barclays Bank PLC, as a Lender       By: /s/Ritam Bhalla     Name: Ritam
Bhalla     Title: Director       TRUIST BANK, formerly known as BRANCH BANKING
AND TRUST COMPANY, as a Lender       By: /s/Kenneth M. Blackwell     Name:
Kenneth M. Blackwell     Title: Senior Vice President       Bank of Montreal, as
a Lender       By: /s/Andrew Berryman     Name: Andrew Berryman     Title: Vice
President       BMO Harris Bank N.A., as a Lender       By: /s/Andrew Berryman  
  Name: Andrew Berryman     Title: Vice President       Capital One National
Association, as a Lender       By: /s/Timothy A Ramijanc     Name: Timothy A
Ramijanc     Title: Duly Authorized Signatory       COMERICA BANK, as a Lender  
    By: /s/John Lascody     Name: John Lascody     Title: Vice President

 

[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]

 



 

 

 



  KeyBank National Association, as a Lender       By: /s/Marianne T. Meil    
Name: Marianne T. Meil     Title: Sr. Vice President       PNC BANK, NATIONAL
ASSOCIATION, as a Lender       By: /s/Donna Benson     Name: Donna Benson    
Title: Assistant Vice President       T.D. Bank, N.A., as a Lender       By:
/s/Bernadette Collins     Name: Bernadette Collins     Title: Senior Vice
President       The Northern Trust Company, as a Lender       By: /s/Lisa
DeCristofaro     Name: Lisa DeCristofaro     Title: SVP       Wells Fargo Bank,
National Association, as a Lender       By: /s/Mark Holm     Name: Mark Holm    
Title: Managing Director

 

[Signature Page to Fourth Amendment to Third Amended and Restated Credit
Agreement]

 



